United States Court of Appeals
                     For the First Circuit


No. 11-1611

                         UNITED STATES,

                      Plaintiff, Appellee,

                               v.

                 $8,440,190.00 IN U.S. CURRENCY,

                        Defendant In Rem,

                ROBERT HOVITO VAN BOMMEL DUYZING,

                      Claimant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on June 17, 2013 is amended
as follows:

     On page 33, line 30, replace "he" with "the"